PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No. 11,048,952				:
Issued: June 29, 2021					:
Application No. 16/580,593 				: ON PETITION
Filed:  September 245, 2019				:
Attorney Docket No. Q249475			:

This is a decision on the “PETITION UNDER 37 CFR § 1.182,” filed April 15, 2022.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS of the mail date of the instant petition. Extensions of time are available under 37 CFR 1.136(a).

Patentee seeks to change the applicant to AISIN CORPORATION and TOYOTA JIDOSHA KABUSHIKI KAISHA. Patentee further requests the issuance of a certificate of correction and correction of Office records to reflect the requested change in applicant

The applicant information on the front page of patent was taken from the Applicant section of the Application Data Sheet (ADS). No request to change the applicant in compliance with 37 CFR 1.46(c) was filed during the pendency of the application. Since what is listed on the patent is correct relative to the patent application file record from which the patent issued, no correction is in order under 37 CFR 1.322 or 1.323.

Petitioner is reminded that the applicant cannot be changed after issuance of the patent under 37 CFR 1.46(c). See, 35 USC 118. See, also, MPEP 605.01.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		Patent Center 

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET